Citation Nr: 1032272	
Decision Date: 08/27/10    Archive Date: 09/01/10

DOCKET NO.  07-36 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, diagnosed as adjustment disorder with mixed features, 
in partial remission, claimed as posttraumatic stress disorder 
(PTSD).

2.  Entitlement to service connection for arthritis, left hand.

3.  Entitlement to service connection for glaucoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel

INTRODUCTION

The Veteran apparently had active service from November 1988 to 
May 1989 and from November 1990 to August 19991, and active 
service from January 2003 to August 2005 is verified.  
Additionally, the Veteran has more than 10 years of reserve 
component service.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a September 2005 rating 
decision of the Montgomery, Alabama Regional Office (RO) of the 
Department of Veterans Affairs (VA).
During the pendency of this appeal, the RO granted service 
connection for arthritis, left leg, and for degenerative disc 
disease of the lumbar spine.  The Veteran has not disagreed with 
any aspect of these grants of service connection, and those 
claims are not before the Board on appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In November 2007, the Veteran submitted a substantive appeal.  
That appeal did not indicate whether the Veteran wished to 
request a hearing before the Board. In March 2009, the Veteran 
submitted a statement requesting a hearing before the Board.  He 
has reiterated that request in the May 2010 Informal 
Presentation.  The requested hearing should be scheduled.  

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for the requested Travel 
Board hearing at the RO before a Veterans Law 
Judge.  The RO should notify the appellant and 
his representative of the date, time and place of 
the hearing, and should associate with the claims 
file a copy of the written notice issued to the 
appellant about the hearing. 

After the hearing is conducted, or if the 
appellant withdraws his hearing request or fails 
to report for the hearing, then in accordance 
with appellate procedures, the claims files 
should be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


